1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   DAVID BAESEL, individually and on                   Case No.: 20cv0886 DMS(AGS)
     behalf of all others similarly situated,
12
                                       Plaintiffs,       ORDER DENYING DEFENDANT’S
13                                                       MOTION TO DISMISS
     v.
14
     MUTUAL OF OMAHA MORTGAGE,
15
     INC., a Delaware corporation
16                                    Defendant.
17
18
19         This case comes before the Court on Defendant’s motion to dismiss Plaintiff’s claim
20   under the Do Not Call (“DNC”) Provision of the Telephone Consumer Protection Act
21   (“TCPA”). Defendant moves to dismiss this claim on the ground that Plaintiff lacks
22   standing. Specifically, Defendant argues Plaintiff has failed to allege he suffered any
23   concrete harm and, therefore, he has failed to allege injury.
24         In support of this argument, Defendant relies primarily on an order granting the
25   defendant’s motion for summary judgment in another TCPA case, Shuckett v. DialAmerica
26   Mktg., Inc., No. 17CV2073-LAB (KSC), 2019 WL 3429184 (S.D. Cal. July 30, 2019). In
27   that order, the court granted the defendant’s motion for summary judgment, finding the
28   plaintiff failed to produce evidence “that she suffered a concrete, non-conjectural injury.”

                                                     1
                                                                                20cv0886 DMS(AGS)
1    Id. at *3. Defendant argues that order established certain pleading requirements for
2    standing under the TCPA, namely that a plaintiff must allege he was aware of or noticed
3    the call at the time it was made and that the call “caused nuisance[.]” Id. Defendant asserts
4    Plaintiff has not met those pleading requirements here, therefore his DNC claim must be
5    dismissed.
6          The Court disagrees with Defendant’s arguments for a number of reasons. First,
7    Shuckett did not establish any pleading requirements for standing under the TCPA.
8    Second, as Defendant points out, Shuckett was an order on a motion for summary judgment,
9    not a motion to dismiss, which is the motion presently before this Court. Indeed, although
10   the Shuckett Court granted the defendant’s motion for summary judgment, it denied the
11   defendant’s motion to dismiss for lack of standing, finding the plaintiff had standing
12   “regardless of whether she chose to pick up the phone or not.” Shuckett v. DialAmerica
13   Mktg. Inc., No. 17CV2073-LAB (KSC), 2019 WL 913174, at *2 (S.D. Cal. Feb. 22, 2019).
14   Here, as in Shuckett, Plaintiff has alleged that the three calls to his phone violated the DNC
15   Provision of the TCPA, (Compl. ¶¶57-58), and that they caused him nuisance and invaded
16   his privacy. (Id. ¶42.) As in Shuckett, these allegations are sufficient to withstand
17   Defendant’s motion to dismiss. Accordingly, Defendant’s motion is denied.
18         IT IS SO ORDERED.
19   Dated: October 20, 2020
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                  20cv0886 DMS(AGS)
